Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 1 of 14 PageID #: 129



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

CHELSEA YACHT SERVICES, LLC                  §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §               CIVIL ACTION NO. 4:19-cv-481
                                             §
BRUNSWICK CORPORATION.                       §
                                             §
       Defendant.                            §


                      PLAINTIFF’S FIRST AMENDED COMPLAINT


       COMES NOW Plaintiff, Chelsea Yacht Services, LLC (“Plaintiff”), and files this, its First

Amended Complaint against Defendant, Brunswick Corporation (“Brunswick” and/or

“Defendant”) and respectfully shows unto the Court as follows:

                                               I.
                                            PARTIES
       1.      Plaintiff is a Texas limited liability company having its principal place of business

at 3601 Greenbriar Drive, Dallas, Texas 75225.

       2.      Defendant, Brunswick Corporation, is a Delaware corporation conducting business

in Denton County, Texas and throughout Texas. Brunswick may be served in this matter by

delivering service of process to its registered agent, C T Corporation System, at 1999 Bryan St.,

Ste. 900, Dallas, Texas 75201, and to its counsel of record, Stacey L. Fuller, McGlinchey Stafford

PLLC, 1001 McKinney, Suite 1500, Houston, Texas 77002, or wherever else it may be found.

                                          II.
                                VENUE AND JURISDICTION
       3.      This is a civil action over which the Court has diversity jurisdiction pursuant to 28

U.S.C. § 1332, and Plaintiff seeks monetary relief in excess of the jurisdictional minimum amount

_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                           Page 1
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 2 of 14 PageID #: 130



in controversy.

       4.         Defendant previously removed this action to the Eastern District of Texas, Sherman

Division pursuant to 28 U.S.C. 1441(a).

                                            III.
                                    RESPONDEAT SUPERIOR
       5.         Plaintiff invokes the doctrine of respondeat superior. Whenever in this Complaint

it is alleged that Defendant did or failed to do any act or thing, it is meant that Defendant’s

governing bodies, directors, officers, vice principals, managers, agents, servants, employees,

partners, alter-egos, joint-venturers, contractors subject to their control, and/or other

representatives did or failed to do such act or thing and that at the time such conduct occurred, it

occurred with the authorization and/or ratification of Defendant and/or was done in the normal and

routine course and scope of employment or agency of Defendant’s governing bodies, directors,

officers, vice principals, managers, agents, servants, employees, partners, alter-egos, joint-

venturers, contractors or representatives subject to Defendant’s control.

                                             IV.
                                    FACTUAL BACKGROUND
       6.         Plaintiff operates a yacht chartering business and engaged with Brunswick for the

purchase of a Sea Ray L550 Fly Yacht (“L550 Fly”). Sea Ray, the manufacturer of the L550 Fly

and other models, operates as part of the Brunswick Boat Group, a division of Brunswick.

Brunswick designs, manufactures, and markets Sea Ray yachts.

       7.         On or around February 8, 2018, Plaintiff entered into a Purchase and Sale

Agreement (the “Contract”) with MarineMax, Inc. (“MarineMax”) for the purchase of an L550

Fly for a total sale price of $1,998,763.00. The transaction involved a trade-in of Chelsea’s

previously owned Sundancer 350. Prior to Plaintiff’s decision to enter into the Contract and

purchase the L550 Fly, Plaintiff was engaged by a number of representatives from Brunswick in


_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                           Page 2
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 3 of 14 PageID #: 131



an effort to induce Plaintiff into purchasing the L550 Fly. Defendant repeatedly pitched Plaintiff

the concept of upgrading to a larger yacht, all the while knowing that once Plaintiff purchased the

L550 Fly, it would not have the opportunity to eventually upgrade to a larger yacht.

       8.      Defendant knew that Plaintiff had a strong interest in an eventual trade-in for an

upgraded and larger yacht as Plaintiff had stated to Defendant, prior to purchasing the L550 Fly,

that it intended to avail itself of Defendant’s upgrade program in the future. Trading-in/upgrading

for a larger yacht is a standard and widely accepted practice in Defendant’s industry and Plaintiff

was in the process of trading-in its previously-owned smaller yacht for the larger L550 Fly.

       9.      Defendant took advantage of Plaintiff by not disclosing the fact that Plaintiff would

in fact have no opportunity to take part in an upgrade program once the L550 Fly was purchased.

At a Yacht Expo attended by Plaintiff and Defendant in late 2017, representatives from Brunswick

continued to persuade Plaintiff to purchase the L550 Fly under the guise that it could eventually

upgrade to a larger yacht. Plaintiff relied upon the representations made by Defendant and entered

into the Contract to purchase the L550 Fly from MarineMax for $1,998,763.00.

       10.     Unbeknownst to Plaintiff, the entire line of Defendant’s yachts (greater than 40 ft.

in size) were being eliminated from Brunswick’s product line, including all yachts larger than the

L550 Fly which Defendant persuaded Plaintiff to purchase. Upon information and belief,

Defendant was aware that these products would be eliminated, but nevertheless induced Plaintiff

into purchasing the L550 Fly. In doing so, Defendant failed to disclose this material information

and represented to Plaintiff that after purchasing the L550 Fly it could avail itself of trade-in

upgrades available to customers. Defendant capitalized on Plaintiff’s lack of knowledge regarding

the impossibility of an eventual upgrade.

       11.     Within weeks of Plaintiff’s purchase, the L550 Fly began showing signs of



_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                            Page 3
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 4 of 14 PageID #: 132



substantial defects including major electrical issues; water leaks; water damage; water system

failures; interior damages; and engine-related failures. These defects caused reliability issues such

that Plaintiff was unable to use the L550 Fly to charter customers. The defective L550 Fly derailed

Plaintiff’s business as the yacht remained inoperable for an extended period of time.

       12.     Defendant and MarineMax were immediately made aware of the deficiencies and,

despite receiving multiple notices from Plaintiff, failed and/or refused to make the necessary

repairs. The defects present within the L550 Fly posed significant life and safety threats to

Plaintiff’s passengers, and the L550 Fly experienced issues which can (and did) result in the vessel

being stranded at sea and/or capsized. Defendant and MarineMax admitted to Plaintiff that these

defects were “significant” and problems which Plaintiff should not have encountered after

purchasing this type of yacht. After a series of failed repair attempts, MarineMax eventually

purchased the L550 Fly back from Plaintiff at a reduced price, resulting in a significant loss to

Plaintiff of more than $300,000.00.

       13.     As a result of the acts and omissions of Defendant both before and after Plaintiff’s

purchase, Plaintiff suffered damages which it now seeks to recover from Defendant.

                                           V.
                                  COUNT ONE: DTPA CLAIM

       14.     All factual allegations set forth elsewhere in this Complaint are incorporated by

reference in support of this cause of action as if specifically alleged herein.

       15.     Plaintiff brings this cause of action pursuant to Section 17.01, et seq., of the TEXAS

BUSINESS & COMMERCE CODE (the “DTPA”). Plaintiff is a consumer under the DTPA and

Defendant is subject to liability thereunder.

       16.     Defendant violated the DTPA when Defendant engaged in false, misleading, or

deceptive acts or practices that Plaintiff relied on to Plaintiff’s detriment. Specifically, Defendant


_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                             Page 4
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 5 of 14 PageID #: 133



violated the DTPA in at least the following particulars:

       a.      Representing that goods have sponsorship, approval, characteristics, ingredients,

               uses, benefits, or quantities they do not have;

       b.      Representing that goods are of a particular standard, quality or grade, if they are

               not;

       c.      Representing that an agreement confers or involves rights, remedies, or obligations

               that it does not, or that are prohibited by law;

       d.      Failing to disclose information about goods or services that was known at the time

               of the transaction if the failure to disclose was intended to induce the consumer to

               enter into a transaction that the consumer would not have entered into if the

               information had been disclosed.

       17.     Defendant further violated the DTPA when Defendant engaged in an

unconscionable action or course of conduct that, to Plaintiff’s detriment, took advantage of

Plaintiff’s lack of knowledge, ability, experience or capacity to a grossly unfair degree.

Specifically, Defendant took advantage of the fact that Plaintiff was unaware that all yachts larger-

than the L550 Fly were being eliminated from the product line and Plaintiff would never have the

opportunity to take part in an upgrade program, despite Defendant’s representations to the

contrary. Defendant took advantage of Plaintiff’s lack of knowledge by inducing it into purchasing

the L550 Fly based upon false representations and failures to disclose information Defendant knew

was material to Plaintiff in entering into the transaction. These are deceptive practices barred by

the DTPA.

       18.     Plaintiff gave Defendant notice as required by TEXAS BUSINESS & COMMERCE

CODE Section 17.505(a). Defendant’s wrongful conduct was a producing cause of Plaintiff’s



_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                            Page 5
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 6 of 14 PageID #: 134



injury, which has resulted in pecuniary loss to Plaintiff.

        19.     Further, Defendant acted knowingly and intentionally, which entitles Plaintiff to

recover mental-anguish damages under TEXAS BUSINESS & COMMERCE CODE Section 17.50(b)(1).

Because Defendant acted knowingly and intentionally, Plaintiff is entitled to recover treble

economic damages under Section 17.50(b)(1) of the TEXAS BUSINESS & COMMERCE CODE.

        20.     Plaintiff is also entitled to recover reasonable and necessary attorneys’ fees for

prosecuting this suit under TEXAS BUSINESS & COMMERCE CODE Section 17.50(d).

                                      VI.
                       COUNT TWO: FRAUDULENT INDUCEMENT

        21.     All factual allegations set forth elsewhere in this Complaint are incorporated by

reference in support of this cause of action as if specifically alleged herein.

        22.     On numerous occasions during the course of the negotiation and transaction,

Plaintiff demonstrated a high-level of interest in an eventual trade-in opportunity for a larger yacht.

Defendant consistently represented to Plaintiff that purchasing the L550 Fly would provide

Plaintiff with that opportunity. In addition, Defendant represented to Plaintiff that the L550 Fly

was a seaworthy vessel that conformed to all Contractual requirements. This information was

material to Plaintiff and prompted Plaintiff to purchase the L550 Fly.

        23.     Defendant’s representations were false. It is Plaintiff’s belief that Defendant made

these representations with the intent that Plaintiff rely on the representations and enter into the

transaction. Plaintiff relied on the representations and entered into the transaction, which caused

Plaintiff injury.

        24.     Plaintiff further alleges that because Defendant knew that the representations made

were false at the time they were made and the representations were designed to induce Plaintiff

into performance, the representations were willful and malicious and constitute conduct for which


_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                              Page 6
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 7 of 14 PageID #: 135



the law allows the imposition of exemplary and/or punitive damages. Accordingly, Plaintiff

requests that exemplary and/or punitive damages be awarded against Defendant in a sum within

the jurisdictional limits of the Court.

        25.     Under this cause of action, Plaintiff is entitled to recover exemplary damages,

reasonable attorneys’ fees and interest as further alleged below.

                                   VII.
                COUNT THREE: FRAUDULENT MISREPRESENTATION

        26.     All factual allegations set forth elsewhere in this Complaint are incorporated by

reference in support of this cause of action as if specifically alleged herein.

        27.     Defendant directly made false representations to Plaintiff that the L550 fly was a

seaworthy vessel that conformed to Contractual requirements, and that a benefit of purchasing the

L550 Fly was the entitlement to an eventual trade-in opportunity on an upgraded larger yacht. At

the time of these representations, Defendant was aware that such representations were untrue, and

that the upgraded yachts were being extinguished. Knowing that these items, including the ability

to upgrade, were material to Plaintiff, Defendant knowingly misrepresented that Plaintiff could do

so all the while knowing that it would be an impossibility once the L550 Fly was purchased by

Plaintiff.

        28.     Plaintiff’s reliance on Defendant’s representations caused Plaintiff injury. Under

this cause of action, Plaintiff is entitled to recover exemplary damages, reasonable attorneys’ fees

and interest as further alleged below.

                                     VIII.
                    COUNT FOUR: FRAUDULENT NON-DISCLOSURE

        29.     All factual allegations set forth elsewhere in this Complaint are incorporated by

reference in support of this cause of action as if specifically alleged herein.



_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                           Page 7
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 8 of 14 PageID #: 136



       30.     Plaintiff would further show that the damages suffered were a result of Defendant’s

fraud by non-disclosure. Defendant failed to disclose that the yachts above the L550 Fly were

being extinguished and that the L550 Fly was not a seaworthy vessel that conformed to Contractual

requirements. Defendant committed fraud by non-disclosure through the following acts and

omissions:

               a.      Defendant concealed from or failed to disclose certain facts to Plaintiff;

               b.      Defendant had a duty to disclose those facts to Plaintiff;

               c.      Those facts were material to Plaintiff;

               d.      Defendant knew (i) that Plaintiff was ignorant of the facts and (ii) that

                       Plaintiff did not have an equal opportunity to discover the facts;

               e.      By failing to disclose the true facts, Defendant intended to induce Plaintiff

                       into the purchase;

               g.      Plaintiff relied upon the non-disclosure to its detriment; and

               h.      Plaintiff was injured as a result of acting without the knowledge of the

                       undisclosed facts.

       31.     Under this cause of action, Plaintiff is entitled to recover exemplary damages,

reasonable attorneys’ fees and interest as further alleged below.

                                         IX.
                          COUNT FIVE: BREACH OF WARRANTY

       32.     All factual allegations set forth elsewhere in this Complaint are incorporated by

reference in support of this cause of action as if specifically alleged herein.

       33.     The L550 Fly transaction involved express and implied warranties regarding the

quality of the L550 Fly and an agreement to correct defects that may arise after its purchase.

Defendant breached its express and/or implied warranties as set forth herein and failed to cure the


_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                            Page 8
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 9 of 14 PageID #: 137



substantial defects discovered by Plaintiff. Plaintiff timely provided notice to Defendant regarding

the defects, and Defendant has both failed to admit responsibility and/or cure any of the identified

defects.

        34.      As a direct and proximate result of Defendant’s breach, Plaintiff has and will

continue to incur costs and expenses and suffer actual, direct, indirect, nominal, incidental,

reliance, consequential, general, and special damages. Defendant is liable to Plaintiff for expenses

incurred to investigate and remedy the defective L550 Fly. Plaintiff would further show that under

this theory of recovery, it is entitled to recover reasonable attorneys’ fees, costs, and interest as

alleged below.

                                        X.
                     COUNT SIX: NEGLIGENT MISREPRESENTATION

        35.      All factual allegations set forth elsewhere in this Complaint are incorporated by

reference in support of this count as if specifically set forth herein.

        36.      In the course of Defendant’s business, namely the transactions that form the basis

of this Claim of which Defendant had a pecuniary interest, Defendant made representations to

Plaintiff, directly or indirectly, that Plaintiff would have the opportunity to trade the L550 Fly for

a larger yacht and that the L550 Fly had been constructed such that it would be seaworthy and

conform to Contractual requirements and customer expectations. Defendant made these

representations with the intent to induce Plaintiff into purchasing the L550 Fly. However, this

information provided by Defendant was knowingly false and/or Defendant did not exercise

reasonable care or competence in obtaining or communicating the information to Plaintiff.

Plaintiff justifiably relied upon the information.

        37.       As a direct and proximate result of the Defendant's misrepresentations, Plaintiff

has and will continue to incur costs and expenses and suffer actual, direct, indirect, nominal,


_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                             Page 9
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 10 of 14 PageID #: 138



incidental, reliance, consequential, general, and special damages.

                                          XI.
                                COUNT SEVEN: NEGLIGENCE

        38.     All factual allegations set forth elsewhere in this Pleading are incorporated by

reference in support of this cause of action as if specifically alleged herein.

        39.     Defendant was negligent in developing, designing, manufacturing, testing, selling,

and/or marketing the L550 Fly.

        40.     At all times material hereto, Plaintiff attempted to use the L550 Fly for the

foreseeable intended purposes for which it was developed, designed, manufactured, tested, sold,

and/or marketed. Plaintiff was a foreseeable intended user of the L550 Fly.

        41.     Defendant owed a duty to Plaintiff to use reasonable care in developing, designing,

manufacturing, testing, selling, and/or marketing a product free from defects in material or

workmanship that was safe and functional for normal operation, and did not pose a foreseeable

risk of harm. Defendant failed to exercise such reasonable care.

        42.     Plaintiff’s damages are the direct and proximate result of the Defendant’s breach of

its duty of care, as well as that of its agents, servants, employees, and apparent agents acting within

and during the scope of their employment, authority, or apparent authority. Plaintiff’s damages are

not due to any act or failure on the part of Plaintiff.

        43.     Consequently, and as a direct result of Defendant’s breaches, Plaintiff has suffered

actual, direct, economic, and non-economic damages.

                                          XII.
                             COUNT EIGHT: STRICT LIABILITY

        44.     All factual allegations set forth elsewhere in this Pleading are incorporated by

reference in support of this cause of action as if specifically alleged herein.



_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                             Page 10
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 11 of 14 PageID #: 139



       45.     Defendant is the manufacturer, designer, distributor, and/or seller of the L550 Fly.

       46.     The L550 Fly was sold and delivered to Plaintiff. At all times prior to delivery, the

L550 Fly was in the exclusive control of Defendant, its agents, servants, employees, and/or

apparent agents, and was delivered to Plaintiff without substantial change in its condition.

       47.     Plaintiff attempted to use the L550 Fly as designed for its intended purpose by

Defendant, without any change in its condition from the time it left the control of Defendant until

it was used by Plaintiff.

       48.     The L550 Fly, which was sold and delivered to Plaintiff by and through Defendant,

its agents, servants, employees, and/or apparent agents, and ultimately used by Plaintiff, was, at

the time of sale and delivery, in a defective condition and posed unreasonable risks to its users.

       49.     The L550 Fly was defective and posed unreasonable risks to users in that it had

several critical defects and it was not a seaworthy vessel. As a direct result of the defective

condition of the L550 Fly, Plaintiff suffered the damages described herein. Had the L550 Fly not

been manufactured, designed, distributed, or sold by Defendant and/or its agents, servants,

employees, and/or apparent agents in such condition, Plaintiff’s injuries would not have occurred.

                                             XIII.
                                           DAMAGES
       50.     Plaintiff contends that the court is the sole decision maker on the amount of

damages suffered. In this regard Plaintiff seeks monetary relief over $1,000,000.00, including

damages of any kind, penalties, court costs, expenses, prejudgment interest, and attorneys’ fees.

                                          XIV.
                                   EXEMPLARY DAMAGES

       51.     To the extent that Defendant’s conduct and misrepresentations are found to have

been made by gross negligence, malice, by fraud, or otherwise, Plaintiff seeks and award of

exemplary damages under TEXAS CIVIL PRACTICE AND REMEDIES CODE, SECTION 41.003(a).

_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                            Page 11
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 12 of 14 PageID #: 140



                                             XV.
                                    CONDITIONS PRECEDENT
        52.      All conditions precedent for Plaintiff to bring and file these claims against

Defendant have been performed, have occurred, or have been waived or excused.

                                              XVI.
                                         ATTORNEYS’ FEES
        53.      Plaintiff employed Lovein Ribman, P.C., licensed attorneys, to represent it and

pursue recovery for its damages. As a result, Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees in the preparation and trial of this action, including any appeals related

thereto.

                                                 XVII.
                                               INTEREST

        54.      Plaintiff would show that if it is allowed to recover under any theory in this cause,

it is entitled to prejudgment interest on such amount at the highest rate allowed by law. Further,

Plaintiff would show that if it is allowed to recover under any theory in this cause, then it is entitled

to post-judgment interest at the highest rate allowed by law from the date of judgment until the

satisfaction of same.

                                                 XVIII.
                                                PRAYER
        WHEREFORE, Plaintiff prays that it be granted judgment against Defendant for each of

the following:

        1.       upon any of the theories, actions, or causes of action or accounts pled above against

Defendant for an amount within the jurisdictional limits of the Court, and for judgment against

Defendant for all relief enumerated (whether generally or specifically) in this Pleading and prayer;

        2.       Plaintiff’s reasonable attorneys’ fees, and if this cause requires a trial, for Plaintiff’s

reasonable attorneys’ fees in the prosecution of same; and an additional sum (or sums) if this cause


_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                                  Page 12
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 13 of 14 PageID #: 141



is appealed as specified above;

          3.    all prejudgment interest to which Plaintiff is entitled at the highest rate allowed by

law;

          4.    all post-judgment interest to which Plaintiff is entitled at the highest rate allowed

by law;

          5.    exemplary damages;

          6.    all costs of court;

          7.    such orders and judgments affecting the obligations of Defendant and the rights of

Plaintiff as this Honorable Court may find appropriate under the circumstances; and

          8.    such other relief, both general and special, at law or in equity, to which Plaintiff

may show itself justly entitled.

                                                       Respectfully Submitted,
                                                       LOVEIN | RIBMAN, P.C.

                                                       By: /s/ David V. Pipal
                                                           Robert M. Lovein
                                                           Texas State Bar No. 24053629
                                                           rlovein@loveinribman.com
                                                           David V. Pipal
                                                           Texas State Bar No. 24104279
                                                           dpipal@loveinribman.com
                                                           Zak Presley
                                                           Texas State Bar No. 24094902
                                                           zpresley@loveinribman.com

                                                       1225 Main Street, Suite 200
                                                       Grapevine, Texas 76051
                                                       Telephone: (817) 442-5106
                                                       Facsimile: (817) 442-5108


                                                       ATTORNEYS FOR PLAINTIFF




 _____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                            Page 13
Case 4:19-cv-00481-RWS Document 20 Filed 01/15/20 Page 14 of 14 PageID #: 142




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of January, 2020, a copy of the foregoing document
was served on all counsel of record in the following manner:

                                         VIA EMAIL
                                       Joel W. Mohrman
                                 jmohrman@mcglinchey.com
                                        Stacey L. Fuller
                                   sfuller@mcglinchey.com
                                  McGlinchey Stafford, PLLC
                                  1001 McKinney, Suite 1500
                                     Houston, Texas 77002


                                                   /s/ David V. Pipal
                                                   David V. Pipal




_____________________________________________________________________________________________
PLAINTIFF'S FIRST AMENDED COMPLAINT                                                     Page 14
